Case 1:19-cv-01539-DDD-JPM Document 30 Filed 01/06/21 Page 1of1PagelD#: 253

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
JORDAN SANTOYO, CIVIL ACTION 1:19-CV-01539
Plaintiff
VERSUS JUDGE DRELL
VILLAGE OF HESSMER, ET AL.,
Defendants MAGISTRATE JUDGE PEREZ-MONTES
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, and after independent (de novo) review of
the record including the objections filed herein, and having determined that the
findings and recommendation are correct under the applicable law;

IT IS ORDERED that Defendants’ Motion to Dismiss is GRANTED as to
Santoyo’s: (1) defamation claim; and (2) federal whistleblower and anti-retaliation
statute claims; and those claims are DISMISSED WITHOUT PREJUDICE.

IT IS ORDERED that Defendants’ Motion to Dismiss is DENIED as to
Santoyo’s: (1) Louisiana Whistleblower Statute (La. R.S. 23:967) claim; (2) due
process claims pursuant to La. R.S. 40:2531; and (3) First Amendment claims

pursuant to 28 U.S.C. § 1983.

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

> = ; DRELL, JUDGE

UNITED STATES DISTRICT COURT

this @ _ day of January 2021.

 

 
